DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-27-2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 5-27-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 21-23 have been added.
Claims 5, 6, 13, 14, and 20 have been cancelled.
Claims 1, 2, 4, 7-9, 11, 12, 15, and 17-19 are amended.
Claims 1-4, 7-12, 15-19, and 21-23 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed on 5-27-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be primarily directed towards the . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 9, 12, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US Publication No. 2019/0017839) in view of Shen (US Publication No. 2014/0121883).
Regarding claim 1, Eyler teaches A vehicle (see at least para.[0020-0242], Eyler teaches a vehicle, such as a car seen in para.[0021], that comprises various system elements to perform navigation functions) comprising: 
a global positioning system (GPS) receiver to receive location data (see at least para.[0023] and [0087], Eyler teaches a GPS device in a vehicle); 
a transceiver to receive second party information (see at least para.[0023], Eyler teaches receiving second party information, such as, a ride request from a passenger. Also, see at least para.[0237], Eyler teaches transmitting and receiving data, which anticipates the recited “transceiver”); 
and a processor and memory (see at least para.[0205-0210], Eyler teaches using a processor and memory to perform the steps of the invention) in communication with the GPS receiver and the transceiver and configured to: 
determine a first parking spot and a second parking spot  (see at least para.[0096], Eyler teaches determining multiple pickup locations. Also, see at least para.[0102], Eyler teaches determining which pickup locations constitute legal parking spots) using the location data and the second party information (see at least para.[0034-0036], [0062], [0111-0112] and [0122], Eytler teaches generating navigation options with respect to a driver, a passenger, and a pickup location); 
 dynamically display (see at least para.[0075-0077], Eyler teaches displaying pick up spots for a driver using augmented reality), based on determining that a driver of the vehicle is looking for an available parking spot, a first image of the first parking spot or a second image of the second parking spot via a display (see at least para.[0137], Eyler teaches a driver selecting a pickup location, which anticipates displaying at least one of the selected first or second pickup locations. Also, see at least para.[0034-0036], [0062], [0072-0077], and [0183], Eyler teaches augmented reality dynamically displays the parking spot on a screen. Also, see at least para.[0111-0112], [0102], [0127], and [0183], Eyler teaches receiving information from a “second party”, such as a passenger, that includes possible and/or selected parking spot locations and information related to the parking spot locations);
automatically maneuver the vehicle into the first parking spot (see at least para.[0055-0056] and [0235], Eyler teaches an autonomous vehicle or hybrid-autonomous vehicle to drive and park at the pickup location. See at least para.[0111-0112] and [0102], and [0127], Eyler teaches “second party” 
Eyler does not expressly indicate dynamically display a first image of the first parking spot and a second image of the second parking spot via a display,
determine, using a sensor of the vehicle, that the driver is gesturing towards the first image of the first parking spot; 
and automatically maneuver, based on determining that the driver is gesturing towards the first image of first parking spot, the vehicle into the first parking spot.
However, Shen teaches dynamically display, based on determining that a driver of the vehicle is looking for an available parking spot (see at least para.[0045], Shen teaches determining that the driver is looking for an available parking spot), a first image of the first parking spot and a second image of the second parking spot via a display (see at least para.[0033], Shen teaches displaying which parking spaces are available), 
determine, using a sensor of the vehicle, that the driver is gesturing towards the first image of the first parking spot (see at least para.[0006] and [0020], Shen teaches using a detected gesture to select a parking spot. Also, see at least para.[0033], Shen teaches displaying which parking spaces are available); 
and automatically maneuver, based on determining that the driver is gesturing towards the first image of first parking spot, the vehicle into the first parking spot (see at least para.[0034-0036], Shen teaches autonomously parking into the selected parking space).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler with the teachings of Shen to display a plurality of available parking spaces in order to select a desired parking space and start autonomous parking of a vehicle, as recognized by Shen in at least para.[0034].

Regarding claims 4 and 12, Eyler teaches to dynamically display the image of the first parking spot, the processor is configured to adjust the image in size and position on the display as the vehicle moves relative to the first parking spot (see at least para.[0075-0077], Eyler teaches using augmented reality elements to mark pick up locations. and [0183], Eyler teaches changing the size and positon of augmented reality elements based on a drivers and/or passengers perspective with respect to a drop-off location, which anticipates using the same elements for the pickup locations taught in para.[0077] of Eyler).

Regarding claims 8 and 16, Eyler teaches further comprising wheels (see at least para.[0056], Eyler teaches a car) and the processor is configured to control the wheels to maneuver the vehicle into the first  parking spot (see at least para.[0055-0056], [0075-0077] and [0235], Eyler teaches an autonomous vehicle or hybrid-autonomous vehicle to drive and park at the pickup location. See at least para.[0111-0112] and [0102], and [0127], Eyler teaches “second party” information includes possible and/or selected parking spot locations and information related to the parking spot locations).

Regarding claim 9, Eyler teaches A method (see at least para.[0020-0242], Eyler teaches a method that comprises various system elements to perform navigation functions) comprising: 
determining, with a processor (see at least para.[0205-0210], Eyler teaches using a processor to perform the steps of the invention), 
a first parking spot and a second parking spot (see at least para.[0096], Eyler teaches determining multiple pickup locations. Also, see at least para.[0102], Eyler teaches determining which pickup locations constitute legal parking spots) for a driver of a vehicle (see at least para.[0034-0036],  
using location data received via a global positioning system receiver (see at least para.[0023] and [0087], Eyler teaches a GPS device in a vehicle) 
and second party information received via a transceiver (see at least para.[0023], Eyler teaches receiving second party information, such as, a ride request from a passenger. Also, see at least para.[0237], Eyler teaches transmitting and receiving data, which anticipates the recited “transceiver”); 
and dynamically display (see at least para.[0075-0077], Eyler teaches displaying pick up spots for a driver using augmented reality) based on determining that a driver of the vehicle is looking for an available parking spot, a first image of the first parking spot or a second image of the second parking spot via a display (see at least para.[0137], Eyler teaches a driver selecting a pickup location, which anticipates displaying at least one of the selected first or second pickup locations. Also, see at least para.[0034-0036], [0062], [0072-0077], and [0183], Eyler teaches augmented reality dynamically displays the navigation options on a screen. Also, see at least para.[0111-0112], [0102], [0127], and [0183], Eyler teaches receiving information from a “second party” , such as a passenger, that includes possible and/or selected parking spot locations and information related to the parking spot locations);
automatically maneuver the vehicle into the first parking spot (see at least para.[0055-0056] and [0235], Eyler teaches an autonomous vehicle or hybrid-autonomous vehicle to drive and park at the pickup location. See at least para.[0111-0112] and [0102], and [0127], Eyler teaches “second party” information includes possible and/or selected parking spot locations and information related to the parking spot locations).
Eyler does not expressly indicate dynamically display a first image of the first parking spot and a second image of the second parking spot via a display,
determine, using a sensor of the vehicle, that the driver is gesturing towards the first image of the first parking spot; 
and automatically maneuvering, based on determining that the driver is gesturing towards the first image of first parking spot, the vehicle into the first parking spot.
However, Shen teaches dynamically display, based on determining that a driver of the vehicle is looking for an available parking spot (see at least para.[0045], Shen teaches determining that the driver is looking for an available parking spot), a first image of the first parking spot and a second image of the second parking spot via a display (see at least para.[0033], Shen teaches displaying which parking spaces are available), 
determine, using a sensor of the vehicle, that the driver is gesturing towards the first image of the first parking spot (see at least para.[0006] and [0020], Shen teaches using a detected gesture to select a parking spot. Also, see at least para.[0033], Shen teaches displaying which parking spaces are available); 
and automatically maneuver, based on determining that the driver is gesturing towards the first image of first parking spot, the vehicle into the first parking spot (see at least para.[0034-0036], Shen teaches autonomously parking into the selected parking space).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler with the teachings of Shen to display a plurality of available parking spaces in order to select a desired parking space and start autonomous parking of a vehicle, as recognized by Shen in at least para.[0034].

Regarding claim 22, Eyler teaches determine a third parking spot and a fourth parking spot using second location data (see at least para.[0096], Eyler teaches determining multiple pickup locations, which anticipates any number of pickup locations, including , but not limited to, third and ; 
dynamically display (see at least para.[0075-0077], Eyler teaches displaying pick up spots for a driver using augmented reality, based on determining that the driver of the vehicle is looking for an available parking spot, a third image of the third parking spot or a fourth image of the fourth parking spot via the display (see at least para.[0034-0036], [0062], [0072-0077], and [0183], Eyler teaches augmented reality dynamically displays the selected parking spots on a screen, which anticipates the driver selecting at least one of the third or fourth parking spots. Also, see at least para.[0111-0112], [0102], [0127], and [0183], Eyler teaches receiving information from a “second party” , such as a passenger, that includes possible and/or selected parking spot locations and information related to the parking spot locations). 
automatically maneuver the vehicle into the third parking spot (see at least para.[0055-0056] and [0235], Eyler teaches an autonomous vehicle or hybrid-autonomous vehicle to drive and park at the pickup location). 
Eyler does not expressly indicate dynamically display a third image of the third parking spot and a fourth image of the fourth parking spot via the display,
determine, using the sensor of the vehicle, that an selection of the third parking spot is made, wherein the selection is determined based on a button being pushed, a portion of a touchscreen being selected, or a voice command being provided; 
and automatically maneuver, based on the selection of the third parking spot, the vehicle into the third parking spot.
However, Shen teaches dynamically display a third image of the third parking spot and a fourth image of the fourth parking spot via the display (see at least para.[0033], Shen teaches 
 determine, using the sensor of the vehicle, that a selection of the third parking spot is made (see at least para.[0006] and [0020], Shen teaches using a detected gesture to select a parking spot. Also, see at least para.[0033], Shen teaches displaying which parking spaces are available), wherein the selection is determined based on a button being pushed, a portion of a touchscreen being selected, or a voice command being provided (see at least para.[0006] and [0020], Shen teaches using voice, touch, and gesture as input selections); 
and automatically maneuver, based on the selection of the third parking spot, the vehicle into the third parking spot (see at least para.[0034-0036], Shen teaches autonomously parking into the selected parking space).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler with the teachings of Shen to display a plurality of available parking spaces in order to select a desired parking space and start autonomous parking of a vehicle, as recognized by Shen in at least para.[0034].

Claims 2, 10, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US Publication No. 2019/0017839) in view of Shen (US Publication No. 2014/0121883) and Pal (US Publication No. 2014/0380296).
Regarding claim 2, Eyler teaches a windshield, wherein a heads-up display (HUD) to cast the first image of the first parking spot or the second parking spot on the windshield (see at least para.[0057] and [0160], Eyler teaches casting a head-up display on a windshield. Also, see at least para.[0075-0077], Eyler teaches displaying pick up spots for a driver using augmented reality, which anticipates at least a first and second pick up spot). 
first image of the first parking spot and the second parking spot.
However, Shen teaches a windshield, wherein a heads-up display (HUD) to cast the first image of the first parking spot and the second parking spot on the windshield (see at least para.[0033], Shen teaches displaying which parking spaces are available. Also, see at least para.[0029] and [0046], Shen teaches using a HUD with respect to a windshield display). 
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler with the teachings of Shen to display a plurality of available parking spaces in order to select a desired parking space and start autonomous parking of a vehicle, as recognized by Shen in at least para.[0034].
Eyler in view of Shen does not expressly indicate an infotainment head unit (IHU), wherein the display is included in the IHU, wherein the IHU includes a heads-up display (HUD).
However, Pal teaches an infotainment head unit (IHU), wherein the display is included in the IHU/ wherein the display is included in the IHU of the vehicle (see at least para.[0020], Pal teaches a heads-up display operatively connected to an IHU)
and a windshield, wherein the IHU includes a heads-up display (HUD) to cast the first image of the first parking spot on the windshield (see at least para.[0020], Pal teaches a heads-up display operatively connected to an IHU, wherein the HUD is projected on a windshield).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Pal to use a IHU and HUD in order to facilitate navigation by display navigational information to a driver, as recognized by Pal in at least para.[0020].

the display is included in an infotainment head unit (IHU) of the vehicle.
However, Pal teaches the display is included in an infotainment head unit (IHU) of the vehicle (see at least para.[0020], Pal teaches a heads-up display operatively connected to an IHU). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Pal to use a IHU and HUD in order to facilitate navigation by display navigational information to a driver, as recognized by Pal in at least para.[0020].

Regarding claim 11, Eyler teaches a heads-up display (HUD) to cast the image of the first parking spot on a windshield of the vehicle (see at least para.[0057] and [0160], Eyler teaches casting a head-up display on a windshield. Also, see at least para.[0075-0077], Eyler teaches displaying pick up spots for a driver using augmented reality, which anticipates at least a first and second pick up spot).
Eyler does not expressly indicate an IHU. 
However, Pal teaches an IHU (see at least para.[0020], Pal teaches a heads-up display operatively connected to an IHU). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Pal to use a IHU and HUD in order to facilitate navigation by display navigational information to a driver, as recognized by Pal in at least para.[0020].

Regarding claim 17, Eyler teaches A system (see at least para.[0020-0242], Eyler teaches a system that contains various system elements to perform navigation functions) comprising: 
a network (see at least para.[0059], Eyler teaches a network 110); 
a mobile device in communication with the network (see at least para.[0059], Eyler teaches client devices 112); 
a central facility in communication with the network (see at least para.[0059], Eyler teaches augmented reality transportation system 106); 
and a vehicle comprising: a transceiver (see at least para.[0023], Eyler teaches receiving second party information, such as, a ride request from a passenger. Also, see at least para.[0237], Eyler teaches transmitting and receiving data, which anticipates the recited “transceiver”) in communication with the network to receive second party information from one or more of the mobile device and the central facility (see at least para.[0065], Eyler teaches communicating with one or more of the client device 112 and augmented reality transportation system 106); 
a global positioning system (GPS) receiver in communication with a GPS satellite to generate location data (see at least para.[0023] and [0087], Eyler teaches a GPS device in a vehicle); 
and a processor and memory (see at least para.[0205-0210], Eyler teaches using a processor and memory to perform the steps of the invention) in communication with the transceiver and the GPS receiver configured to: 
determine a first parking spot and a second parking spot  (see at least para.[0096], Eyler teaches determining multiple pickup locations. Also, see at least para.[0102], Eyler teaches determining which pickup locations constitute legal parking spots) using the location data and the second party information (see at least para.[0034-0036], [0062], [0111-0112] and [0122], Eytler teaches generating navigation options with respect to a driver, a passenger, and a pickup location); 
 dynamically display (see at least para.[0075-0077], Eyler teaches displaying pick up spots for a driver using augmented reality), based on determining that a driver of the vehicle is looking for an available parking spot, a first image of the first parking spot or a second image of the second parking spot via a display (see at least para.[0137], Eyler teaches a driver selecting a pickup location, which ;
automatically maneuver the vehicle into the first parking spot (see at least para.[0055-0056] and [0235], Eyler teaches an autonomous vehicle or hybrid-autonomous vehicle to drive and park at the pickup location. See at least para.[0111-0112] and [0102], and [0127], Eyler teaches “second party” information includes possible and/or selected parking spot locations and information related to the parking spot locations).
Eyler does not expressly indicate dynamically display a first image of the first parking spot and a second image of the second parking spot via a display,
determine, using a sensor of the vehicle, that the driver is gesturing towards the first image of the first parking spot; 
and automatically maneuver, based on determining that the driver is gesturing towards the first image of first parking spot, the vehicle into the first parking spot.
However, Shen teaches dynamically display, based on determining that a driver of the vehicle is looking for an available parking spot (see at least para.[0045], Shen teaches determining that the driver is looking for an available parking spot), a first image of the first parking spot and a second image of the second parking spot via a display (see at least para.[0033], Shen teaches displaying which parking spaces are available), 
determine, using a sensor of the vehicle, that the driver is gesturing towards the first image of the first parking spot (see at least para.[0006] and [0020], Shen teaches using a detected gesture to ; 
and automatically maneuver, based on determining that the driver is gesturing towards the first image of first parking spot, the vehicle into the first parking spot (see at least para.[0034-0036], Shen teaches autonomously parking into the selected parking space).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler with the teachings of Shen to display a plurality of available parking spaces in order to select a desired parking space and start autonomous parking of a vehicle, as recognized by Shen in at least para.[0034].
Eyler in view of Shen does not expressly indicate an infotainment head unit (IHU). 
However, Pal teaches an infotainment head unit (IHU) (see at least para.[0020], Pal teaches a an IHU),
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Pal to use a IHU and HUD in order to facilitate navigation by display navigational information to a driver, as recognized by Pal in at least para.[0020].

Regarding claim 18, Eyler teaches a vehicle that further comprises a windshield to cast the image of the first parking spot on the windshield (see at least para.[0057] and [0160], Eyler teaches casting a head-up display on a windshield. Also, see at least para.[0077-0078], Eyler teaches displaying pick up spots for a driver using augmented reality, which anticipates at least a first and second pick up spots. Also, see at least para.[0055], Eyler teaches displaying the navigation options on the windshield).
Eyler in view of Shen does not expressly indicate IHU includes a heads-up display (HUD).
an infotainment head unit (IHU), wherein the display is included in the IHU (see at least para.[0020], Pal teaches a heads-up display operatively connected to an IHU),
and a windshield, wherein the IHU includes a heads-up display (HUD) to cast the first image of the first parking spot on the windshield (see at least para.[0020], Pal teaches a heads-up display operatively connected to an IHU, wherein the HUD is projected on a windshield).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Pal to use a IHU and HUD in order to facilitate navigation by display navigational information to a driver, as recognized by Pal in at least para.[0020].

Regarding claim 19, Eyler teaches to dynamically display the image of the first parking spot, the processor is configured to adjust the image in size and position on the display as the vehicle moves relative to the first parking spot  (see at least para.[0075-0077], Eyler teaches using augmented reality elements to mark pick up locations. and [0183], Eyler teaches changing the size and positon of augmented reality elements based on a drivers and/or passengers perspective with respect to a drop-off location, which anticipates using the same elements for the pickup locations taught in para.[0077] of Eyler).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US Publication No. 2019/0017839) in view of Shen (US Publication No. 2014/0121883), as applied to claim 1 above, and further in view of Ha (US Publication No. 2018/0130351).
Regarding claim 3, Eyler in view of Shen does not expressly indicate determining that the driver of the vehicle is looking for an available parking spot is based on one or more of:
determining that a speed of the vehicle is below a predetermined threshold; and determining repeated depressions of brake pedal of the vehicle.
However, Ha determining that the driver of the vehicle is looking for an available parking spot is based on one or more of:
determining that a speed of the vehicle is below a predetermined threshold (see at least para.[0247], Ha teaches determining that a driver is searching for a parking space based on vehicle speed). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Ha to determine that the driver of the vehicle is looking for an available parking spot based on a speed of the vehicle in order to generate a display on a windshield and facilitate location of a parking space, as recognized by Ha in at least para.[0074].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US Publication No. 2019/0017839) in view of Shen (US Publication No. 2014/0121883), as applied to claim 1 above, and further in view of Wang (US Publication No. 2018/0357900).
Regarding claim 7, Eyler teaches determining the first parking spot using the location data and the second party information (see at least para.[0111-0112], [0102], [0127], and [0183], Eyler teaches receiving information from a “second party” , such as a passenger, that includes possible and/or selected parking spot locations and information related to the parking spot locations).
Eyler in view of Shen does not expressly indicate accessing vehicle data associated with the vehicle; and determining that the vehicle will fit in the available parking spot based on a comparison between the vehicle data and the parking spot data.
determining the first parking spot using the location data and the second party information comprises (see at least para.[0015], Wang teaches determining a route based on parking data): 
accessing vehicle data associated with the vehicle (see at least para.[0198], Wang teaches using vehicle size information to determine compatible parking spaces ); 
and determining that the vehicle will fit in the available parking spot based on a comparison between the vehicle data and the parking spot data (see at least para.[0198], Wang teaches comparing vehicle size information  parking space data to determine compatible parking spaces).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Wang to compare vehicle data and parking space data in order to generate a route to one or more legal parking spaces, as recognized by Wang in at least para.[0015].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US Publication No. 2019/0017839) in view of Shen (US Publication No. 2014/0121883), as applied to claim 9 above, and further in view of Suzuki (JP07334798).
Regarding claim 15, Eyler teaches determining the first parking spot using the location data and the second party information (see at least para.[0034-0036], [0062], [0111-0112] and [0122], Eyler teaches generating navigation options with respect to a driver, a passenger, and a pickup location. Also, see at least para.[0023], Eyler teaches receiving second party information, such as, a ride request from a passenger), 
wherein the first parking spot includes the distance (see at least para.[0072] and [0075-0076], Eyler teaches determining distance to the parking spot).
a beacon signal associated with a second vehicle,
determining a location of the second vehicle using the beacon signal; 
and determining a distance remaining to a turn taken by the second vehicle. 
However, Suzuki teaches a beacon signal associated with a second vehicle (see at least para.[0003] and [0040], Suzuki teaches determining the positon of a second vehicle using a location of a travel locus): 
determining a location of the second vehicle using the beacon signal (see at least para.[0003] and [0040], Suzuki teaches determining the positon of a second vehicle using a location of a travel locus. Also,  see at least para.[0001-0050], particularly, para.[0039], Suzuki teaches tracking and following the route of a second vehicle using a guidance route); 
and determining a distance remaining to a turn taken by the second vehicle (see at least para.[0033], Suzuki teaches determining the remaining distance to a specific point along the guidance route, which anticipates a point at an intersection where the guidance route indicates that the second vehicle turned at the intersection).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Suzuki to track the location of a second vehicle in order to determine a guidance route based on the second vehicle’s route, as recognized by Suzuki in at least para.[0050].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US Publication No. 2019/0017839) in view of Shen (US Publication No. 2014/0121883), as applied to claim 1 above, and further in view of Restauri (US Publication No. 2015/0291033).
discontinue displaying, based on determining that an object takes priority, the first image; 
and display a second image associated with the object on the display.
However, Restauri teaches discontinue displaying, based on determining that an object takes priority for the driver's attention, the first image (see at least para.[0002] and [0025], Restauri teaches displaying a first image on a windshield); 
and display a second image associated with the object on the display (see at least para.[0025], Restauri teaches removing the first image and displaying an second image associated with an object).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Restauri to use first and second images on a windshield display in order to facilitate safe driving by displaying the image with highest priority and minimizing driver distraction, as recognized by Reatauri in at least para.[0002]. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Eyler (US Publication No. 2019/0017839) in view of Shen (US Publication No. 2014/0121883), as applied to claim 1 above, and further in view of Kim (US Publication No. 2017/0308751).
Regarding claim 23, Eyler teaches controlling displaying (see at least para.[0096], Eyler teaches providing a plurality of pick up locations. Also, see at least para.[0137-0140], Eyler teaches a driver selecting a specific pickup location, which anticipates discontinuing display of pickup location  by  selecting a new pickup location. Therefore, although Eyler does not expressly indicate “discontinue displaying” a first parking spot, Eyler anticipates discontinuing displaying the first parking spot if the first parking spot is changed by the driver, wherein it was known in the art at the time of the invention to use a gesture to discontinue displaying images using a gesture, as seen in, but not limited to, para.[0022] of Kim (US Publication No. 2017/0308751)), 
based on a second gesture from the driver (see at least para.[0062], Eyler teaches using different interactions from a driver to control the augmented reality system, wherein touch, selecting and tapping anticipates a gesture), 
the first image of the first parking spot (see at least para.[0034-0036], [0062], [0072-0077], and [0183], Eyler teaches augmented reality dynamically displays the parking spot on a screen).
	Eyler does not expressly indicate discontinue displaying images 
and second image of the second parking spot.
	However, Shen teaches displaying a second image of the second parking spot (see at least para.[0033], Shen teaches displaying which parking spaces are available, which anticipates at least a second empty parking spot).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler with the teachings of Shen to display a plurality of available parking spaces in order to select a desired parking space and start autonomous parking of a vehicle, as recognized by Shen in at least para.[0034]. 
	Eyler in view of Shen does not expressly indicate discontinue displaying images. However, it was well-known in the art at the time of the invention to use gestures to “discontinue displaying” images with respect to augmented reality, as seen in para.[0022] and [0034] of Kim. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Eyler in view of Shen with the teachings of Kim to use gestures to “discontinue displaying” images in order to remove any graphics that are no longer required to be viewed, as recognized by Kim in at least para.[0022]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665